PER CURIAM:
On April 5, 1984, claimant was driving his 1980 Thunderbird westerly on Route 60 near the Montgomery Bridge, when the vehicle struck a pothole and was damaged. Claimant estimated the pothole to be six and one half to seven feet long, three and one half feet wide, and five and one half to six inches deep. Claimant purchased two new tires and had the front end aligned at a cost of $224.93. The rims were also bent, but claimant had only verbal estimates of their replacement cost of $225.00 each.
While the respondent is not an insurer of the safety of motorists on its highways, it does owe a duty of exercising reasonable care and diligence in the maintenance of the highways. Route 60 is one of the most heavily travelled highways in the State. This Court has previously held that as a heavily travelled road, Route 60 deserves greater attention from a maintenance standpoint than some lesser roadways. Lohan v. Dept. of Highways, 11 Ct.Cl. 39 (1975). A pothole of the size described by claimant could not have developed overnight, and the respondent should have discovered its existence. The Court finds that claimant has not presented sufficient evidence as to the cost of the rims and makes an award for the purchase of the tires and alignment only.
Award of $224.93.